Title: To Alexander Hamilton from William Seton, 16 June 1794
From: Seton, William
To: Hamilton, Alexander



New York 16 June 1794
My Dear sir

On the 27 & 28th of last month I took the liberty of writing you an official and private Letter, the former enclosing the accounts respecting the dispatching Mr. Jay, and the latter more particularly requesting the Character of a William Acres who says he formerly lived with you.
I am ashamed and chagrined to trespass upon your time which I know to be so fully occupied with affairs of the first importance but my importunities you must attribute to the indulgence you have always shewn me, & I hope and trust you will not blame me for presuming a little thereon. The truth is that the Owners of the Ship Ohio, press me to get the freight paid & I have promised them to put you in mind of it. As to Wm. Acres I gave him the berth he sollicited in the Bank, from a conviction that had there been any thing bad in his Character, you would have warnd me at all events. The Operations for Mr. Church being concluded, I have nothing further to say on that head.
Perhaps you may have heard of my resigning the Cashiership of the Bank of New York. Some alteration in my Connections & property in Europe made it necessary either to sacrifice that or my mercantil establishment—the latter is so vastly more valuable to my very large family that it admitted of no hesitation, the two combined were incompatable, and therefore I am arranging to quit in a day or two. My Assistant Mr. Charles Wilkes whom you know is appointed in my stead, and the Institution will be as faithfully conducted and as honorably supported by him as ever it has been. I have recommended to him to write to you expressing his wish (which I know to be really so) to make himself usefull to you in every way that you can desire, & allow me to take the priviledge of friendship in requsting your kind attention to him. You will find him to be as I have a thorough true Man.
Before I quit the subject of the Bank allow me merely to ask (for I have not the least idea of pressing) whether it is likely the Government will allow any Commission for the Stock I purchased. If it has not been allowed to others, I have certainly no right to expect it—if it has, I am certain you will not let me be forgot. I shall in a few days dash into Commerce under the firm of Seton Maitland & Co., in which, as well my individual capacity you will ever find me ready & willing to receive & obey your Commands, & I trust the change of my Situation will never lessen your Confidence. It never shall my endeavours to evince the respect and esteem with which I am
My Dear Sir   Your Obliged Obed Sert

Wm Seton
Alexr. Hamilton Esqre

